AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of April 25, 2006,
by and among Pirate Capital LLC, a Delaware limited liability company, Jolly
Roger Fund LP, a Delaware limited partnership, and Jolly Roger Offshore Fund
LTD, a British Virgin Islands company (collectively, “Pirate Capital”), and The
Allied Defense Group, Inc., a Delaware corporation (“ADG” or the “Company”).

RECITALS

WHEREAS, Pirate Capital is, as of the date hereof, the “beneficial owner”
(within the meaning of Rule 13d-3 under the Exchange Act) of 812,400 shares of
Common Stock;

WHEREAS, the Company and Pirate Capital desire to make certain legally binding
and enforceable representations, warranties, covenants, agreements and
undertakings upon the terms and subject to the conditions set forth in this
Agreement;

NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties, covenants, undertakings
and agreements herein contained, the Company and Pirate Capital, intending to be
legally bound, hereby agree as follows:

I. Definitions. For purposes of this Agreement, the terms below are defined as
follows:

“Affiliate” has the meaning given to such term in Rule 12b-2 under the Exchange
Act, as in effect on the date of this Agreement.

“AMEX” means the American Stock Exchange.

“Annual Meeting” means the 2006 Annual Meeting of holders of Common Stock.

“Associate” has the meaning given to such term in Rule 12b-2 under the Exchange
Act, as in effect on the date of this Agreement.

“Board” means the Board of Directors of the Company.

“CEO” means John J. Marcello, President and Chief Executive Officer of ADG.

“Common Stock” means common stock, $0.10 par value, of ADG.

“Continuing Directors” means each of: J. H. Binford Peay, III, J. R. Sculley,
John G. Meyer, Jr., Clifford C. Christ, Harry H. Warner, Ronald H. Griffith and
Gilbert F. Decker.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Nominees” means, collectively, the Continuing Directors, the CEO and the Pirate
Nominee, and any replacement nominees appointed pursuant to Section II.3 hereof.

“Person” means an individual, corporation, partnership, association, trust,
unincorporated organization, limited liability entity or other entity.

“Pirate Group” means Pirate Capital (and each of its employees, principals,
general partners and managing members), each Person who “controls” (as such term
in used in Rule 12b-2 under the Exchange Act) Pirate Capital, and each other
Person that is acting together or in concert with Pirate Capital in such a
manner as to constitute a “group” within the meaning of Rule 13d-5(b)(1) under
the Exchange Act for the purpose of acquiring, holding, voting or disposing of
securities of ADG.

“Pirate Nominee” means Zachary R. George, or any other nominee of Pirate
Capital.

“SEC” means the Securities and Exchange Commission including, as applicable, the
Staff thereof.

II. Agreements of ADG.

1. Annual Meeting. ADG shall use its reasonable commercial efforts to hold the
Annual Meeting not later than June 30, 2006.

2. Board Nominees.

a. As recommended by the nominating committee of the Board (the “Nominating
Committee”), the Board shall nominate for election as Company directors at the
Annual Meeting nine (9) nominees consisting only of: the Continuing Directors,
the CEO and the Pirate Nominee.

b. The Board shall recommend at the Annual Meeting and in all proxy and
soliciting materials with respect thereto that the stockholders of ADG vote for
the election of the Nominees, and only the Nominees, as directors of the
Company. Neither the Board nor the Company shall take any position or make any
statements inconsistent with such recommendations.

c. The Board shall appoint the appropriate officers of ADG to solicit proxies
for the election of the Nominees in connection with the Annual Meeting, which
proxy solicitation shall be conducted on behalf of the Company in a reasonable
and timely manner and in accordance with applicable laws, rules and regulations.

d. Validly executed proxies that are timely received by ADG shall be voted in
the manner specified in such proxies, and if no specification is made therein
then in favor of the election of each of the Nominees.

3. Replacement Nominees. If, at any time prior to the election of directors at
the Annual Meeting, any of the Nominees is unwilling or unable to stand for
election as a director at the Annual Meeting and the Company is so notified
thereof, the following procedures shall apply:

a. If a Continuing Director or the CEO is unwilling or unable to stand for
election, then after consultation with and after giving good faith consideration
to any reasonable input from Pirate Capital, the Nominating Committee shall
recommend to the Board the nomination of a replacement nominee for each such
unable or unwilling individual.

b. If the Pirate Nominee is unwilling or unable to stand for election, then
Pirate Capital promptly shall designate to the Nominating Committee for its
review and consideration a replacement nominee of Pirate Capital, and the
Nominating Committee thereupon shall recommend to the Board that such
replacement nominee be nominated for election to the Board at the Annual
Meeting.

4. Proxy Materials.

a. The preliminary proxy statement, definitive proxy statement on Schedule 14A
and all other proxy solicitation materials to be delivered to any of the
Company’s stockholders in respect of the Annual Meeting shall be prepared in
accordance with this Agreement and, to the extent required by applicable law,
disclose the substance of this Agreement.

b. ADG shall provide Pirate Capital with true and complete copies of (i) any
draft proxy statement, (ii) any other proxy solicitation materials and (iii) any
other materials that disclose, discuss or refer to this Agreement and the
transactions contemplated hereby (such documents described in clauses (i),
(ii) and (iii), collectively, the “Meeting Documents”), not less than three
(3) days in the case of proxy statements, and not less than two (2) days in the
case of other proxy solicitation materials or other materials that disclose,
discuss or refer to this Agreement and the transactions contemplated hereby,
prior to the earlier of filing such Meeting Documents with the SEC or
disseminating the same to any stockholders, to permit Pirate Capital a
reasonable opportunity to review and comment thereon. ADG may redact from any
such Meeting Documents any material non-public information. ADG shall consider
in good faith the reasonable comments of Pirate Capital and its counsel.

c. The Company shall promptly deliver to Pirate Capital a copy of any comments
of the SEC regarding any Meeting Documents and of any request from the SEC for
amendments or supplements thereto or for any additional information in respect
thereof. The Company shall provide Pirate Capital and its counsel with a
reasonable opportunity (in no event less than one business day) to review all
proposed responses to such comments and requests, including the relevant
portions of any documents to be filed in response thereto, in each case in
advance of their being provided to or, as applicable, filed with the SEC.

5. Board Changes. ADG, through the Nominating Committee, has commenced a process
to identify one (1) or two (2) new Board members (such additional directors
hereinafter referred to as, the “New Directors”). Subject to ADG’s criteria for
director-candidates and its published corporate governance policies, practices
and procedures therefor, ADG will consider candidates with strong financial
literacy skills and expertise and/or substantial acumen and experience in the
electronic security industry. The Nominating Committee will consider any
qualified candidates suggested by Pirate Capital. ADG will conduct and conclude
the New Directors search process described herein and recommend for appointment
to the Board the New Directors as soon as reasonably practicable following the
Annual Meeting. In connection with the appointment of any New Directors, the
Nominating Committee will consider the appropriate size of the Board and prior
to the addition of any New Directors will consider, after giving due
consideration to the input of the Pirate Nominee, the extent to which a
reduction in the number of ADG directorships may be appropriate.

6. Shareholders Rights Agreement. Not later than the 10th day next following the
Annual Meeting, the Company shall amend the Rights Agreement dated as of June 6,
2001 between ADG and Mellon Investor Services, LLC (the “Rights Agreement”) to
(x) change the definition of “Acquiring Person” to increase the “Beneficial
Ownership” (as such term is defined in the Rights Agreement) threshold
referenced therein from 15% to 20%; and (y) include a three-year independent
director evaluation (TIDE) provision therein, which shall provide, in general,
that no less often than every three (3) years and prior to the occurrence of any
“Distribution Date” (as such term is defined in the Rights Agreement), a
committee of independent outside directors (none of whom are current or former
employees of the Company) shall determine whether the Rights Agreement or any of
the material terms thereof is in the best interests of the Company’s
stockholders and, if such determination is not so made, then the Company shall
promptly terminate or modify the terms of the Rights Agreement, as deemed
appropriate. The first such review and determination shall take place no later
than January 31, 2008.

7. Strategic Review Committee. At the regular meeting of directors held
immediately following the Annual Meeting (or, if such regular meeting is not so
held, then not later than the 10th day next following the Annual Meeting), the
Board shall establish a committee of directors to identify, consider and review
potential courses of action and strategic alternatives to increase stockholder
value (the “Strategic Review Committee”), and the Strategic Review Committee
shall promptly thereafter engage the services of applicable advisors to assist
it in connection therewith. The Strategic Review Committee shall consist of
three members: the Chairman of the Board, the CEO and the Pirate Nominee. The
Strategic Review Committee shall submit a preliminary report of its findings and
recommendations to the full Board at the regularly scheduled November 2006
meeting of the Board or, if the Strategic Review Committee shall so determine,
at an earlier regular or special meeting of the Board.

8. Fiduciary Duties and Applicable Laws. For purposes of clarification and
notwithstanding anything (express or implied) to the contrary contained in this
Agreement, the parties hereby expressly affirm and it is hereby understood,
acknowledged and agreed that all covenants, agreements and undertakings of the
parties set forth in this Agreement (including those contained in Sections II.1
through II.7, inclusive, of this Agreement) are subject to (i) the requirements
of applicable law (including, as it relates to ADG, the fiduciary duties of the
Board and Nominating Committee as determined in good faith by the Board and the
Nominating Committee in consultation with and upon the advice of counsel);
(ii) the Company’s currently existing corporate governance policies, practices
codes and procedures as specified in its published organizational and
constituent instruments, Board committee charters and SEC filings (including
with respect to Board composition and director nominations), and (iii) the
corporate governance regulations and criteria of AMEX; provided, however, that
the Company hereby represents and warrants that the Board has unanimously
determined, in consultation with and upon the advice of counsel, that this
Agreement and the transactions contemplated hereby are in the best interests of
the Company and its stockholders. The Company further represents and warrants
that, after consultation with and upon the advice of counsel, it is not aware of
any reason why the matters set forth in clauses (i)-(iii) of the immediately
preceding sentence would prevent full compliance with the covenants, agreements
and undertakings set forth in this Agreement. In the event that the Company
attempts to rely on this Section II.8 in order to avoid compliance with any
covenant, agreement or undertaking set forth in this Agreement, it shall notify
Pirate Capital in writing as to the specific violation of applicable law or
regulation that would prevent the Company’s compliance with any provision of
this Agreement, at which time the provisions of Section III.1.a of this
Agreement shall no longer apply and shall be null and void, ab initio, with no
further action by any party.

III. Agreements of Pirate Capital.

1. Covenants of Pirate Capital.

a. Pirate Capital agrees with respect to the Annual Meeting, and until the
conclusion thereof, that neither Pirate Group nor any of its controlled
Affiliates or Associates shall, except as expressly provided in this Agreement,
directly or indirectly, in a single transaction or series of related
transactions, with respect to the Company:

(i) propose, initiate, support or participate in any “solicitation” (as such
term is used in Regulations 14A and 14C under the Exchange Act, but without
giving effect to any “exempt solicitation” or permitted communications
contemplated thereunder, including as contemplated by Rule 14a-1(1)(2)(iv),
Rule 14a-2(b)(2) or Rule 14a-12 under the Exchange Act) of proxies or consents
for the nomination, election, appointment, removal, or confirmation in office of
ADG’s directors, or relating to the size of the Board; actively encourage any
person with respect to the voting of any Company securities in opposition to the
Nominees; propose, initiate, support or participate in any solicitation of the
Company’s stockholders regarding any (binding or precatory) stockholder
proposals whether pursuant to Rule 14a-8 or Rule 14a-4 under the Exchange Act,
or otherwise, or cause or actively encourage (or attempt to cause) any other
Person to propose, initiate or support any such stockholder proposal;

(ii) seek, propose, negotiate with or provide any confidential or non-public
information to any other Person with respect to, or make any public statement or
recommendation with respect to any: merger, consolidation, business combination,
tender or exchange offer, sale or purchase of all or a material portion of the
Company’s assets or securities, dissolution, liquidation, restructuring,
recapitalization, or any similar transactions involving the Company;

(iii) deposit any securities of the Company in any trust or subject any voting
securities to any arrangement or agreement with respect to the voting of any
such securities, in each case for the purpose of evading Section III.1.d hereof;

(iv) make any demand or request pursuant to Section 220 of the Delaware General
Corporation Law or Rules 14a-7 or 14d-5 under the Exchange Act, for any Company
stockholder list, or any related material, or for the books and records of the
Company;

(v) initiate, participate in or have any discussions or communications, or enter
into any arrangements, commitments, understandings, plans or agreements (whether
written or oral) with, or advise, finance, assist, become a participant in or
actively encourage, any other Person in connection with any of the foregoing
(including by granting any waiver to any legal, financial, advisory, public
relations, proxy solicitation or other firm that represented or was engaged by
Pirate Capital, its Affiliates, Associates or any of their legal counsel with
respect to the Company, which would permit any such firm to represent any Person
in connection with matters adverse to the Company), or make any investment in or
enter into any agreement, arrangement or understanding with any other Person for
the purpose of engaging, or offering or proposing to engage, in any of the
foregoing;

(vi) make or publicly disclose any statement regarding any intent, purpose, plan
or proposal with respect to the Board, the Company, its management, policies or
affairs or any of its securities or assets or this Agreement that is
inconsistent with the standstill provisions of this Agreement, including any
intent, purpose, plan or proposal that is conditioned on, or would require a
waiver, amendment, nullification or invalidation of, any provision of this
Agreement; or

(vii) otherwise take, or solicit, cause or actively encourage others to take,
any action inconsistent with the proscriptions and restrictions set forth above.

b. Notwithstanding any provision of this Agreement, Pirate Capital shall not be
prevented from complying with the requirements of Sections 13(d) and 16(a) of
the Exchange Act and the rules and regulations thereunder, in each case, as from
time to time in effect, or any successor provisions or rules with respect
thereto, or any other applicable law or rule or regulation of any governmental
or regulatory body. Notwithstanding any other provision of this Agreement, the
Pirate Nominee, during the term of his service as a director of the Company,
shall not be prohibited from acting in his capacity as a director and complying
with his fiduciary duties as a director of the Company.

c. Pirate Capital will promptly after receiving from ADG a draft of the Meeting
Documents verify and confirm all information relating to the Pirate Nominee
required under applicable law and ADG’s organizational instruments to be
included therein. All such information provided by Pirate Capital shall be true
and correct.

d. At the Annual Meeting, Pirate Capital will vote all of its Common Stock for
election of the Nominees.

IV. Representations and Warranties.

1. Representations and Warranties of ADG. The execution and delivery by ADG of
this Agreement and the performance by ADG of its obligations hereunder (i) have
been duly authorized by all requisite corporate action; (ii) do not require the
approval of any third Person, including stockholder approval in their capacity
as such; and (iii) do not and will not violate any law, rule or regulation, any
order of any court or other agency of government, the Certificate of
Incorporation of ADG, as amended, or the By-Laws of ADG, as amended, any policy,
procedures or codes of ADG, or any provision of any indenture, agreement or
other instrument to which ADG or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument. ADG has the full
legal right and power and all authority and approval required to enter into,
execute and deliver this Agreement and to perform fully its obligations
hereunder. This Agreement constitutes the valid and binding obligation of ADG
enforceable against it in accordance with the terms hereof.

2. Representations and Warranties of Pirate Capital. The execution and delivery
by Pirate Capital of this letter agreement and the performance by Pirate Capital
of its obligations hereunder (i) have been duly authorized by all requisite
company or limited partnership action; (ii) do not require approval of any third
Person, including by any owners or holders of any equity, membership or similar
interest in Pirate Capital in their capacity as such; and (iii) do not and will
not violate any law, rule or regulation, any order of any court or other agency
of government, the charter or other organizational documents of Pirate Capital,
as amended, or any provision of any agreement or other instrument to which
Pirate Capital or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
agreement or other instrument. Pirate Capital has the full legal right and power
and all authority and approval required to enter into, execute and deliver this
Agreement and to perform fully its obligations hereunder. This Agreement
constitutes the valid and binding obligation of Pirate Capital enforceable
against it in accordance with the terms hereof.

V. Miscellaneous.

1. Press Releases. Concurrently with the execution hereof, ADG will issue the
press release in the form attached hereto as Exhibit A. Without the prior
consent of the other party, which consent shall not be unreasonably withheld or
delayed, ADG and Pirate Capital shall not, and shall not permit any of their
respective Affiliates or agents to, issue any press release or public statement
regarding this Agreement, except to the extent that the disclosing party is
advised by its legal counsel that such action is required by applicable law.
Schedule 13D filings required to be made by Pirate Capital with the SEC shall
not be considered public statements for purposes of this Section V.1.

2. Amendment of Agreement. This Agreement may be amended and any provision
hereof waived only by written instrument executed on behalf of ADG and Pirate
Capital.

3. Further Assurances. Each party agrees to take or cause to be taken such
further actions, and to execute, deliver and file or cause to executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.

4. Governing Law. This Agreement will be construed in accordance with and
governed by the internal substantive and procedural laws of the State of
Delaware, without regard to principles of conflicts of laws.

5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but each of which shall constitute one and
the same agreement.

6. Entire Agreement; etc. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the parties or any
of them with respect to the subject matter hereof. Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. If the Company enters into an agreement with any other stockholder of
the Company with respect to the Annual Meeting, which agreement contains terms
more favorable to such stockholder than those set forth herein (including by way
of being less restrictive), then the Company shall immediately provide Pirate
Capital with a copy of such agreement, and this Agreement shall automatically be
deemed to have been amended to reflect such new or amended terms more favorable
to the Pirate Parties unless Pirate Capital shall notify the Company in writing
that it does not wish for this Agreement to be so amended in whole or in part.
At the request of Pirate Capital, the Company and Pirate Capital shall promptly
execute an amended version of this Agreement to reflect such new or amended
terms, it being agreed that the execution of such amended version of this
Agreement shall not be required for such amendment to be effective.

7. Notices. All notices, requests and demands to or upon a party hereto, to be
effective with respect to this Agreement, shall be in writing, and shall be sent
by certified or registered mail, return receipt requested, by personal delivery
against receipt, by overnight courier or by facsimile and, unless otherwise
expressly provided herein, shall be deemed to have been validly given, delivered
or received immediately when delivered against receipt, three (3) business days
after deposit in the U.S. mail, postage prepaid, one (1) business day after
deposit with an overnight courier for overnight delivery or, in the case of
facsimile notice electronically confirmed, when sent, addressed as follows:

     
If to Company:
  The Allied Defense Group, Inc.
8000 Towers Crescent Drive, Suite 260
Vienna, Virginia 22182
Attention: John J. Marcello
Facsimile No.: (703) 847-5334
 
   
With a copy to:
  Baxter, Baker, Sidle, Conn & Jones, P.A.
Sun Trust Building
Suite 2100
120 E. Baltimore St
Baltimore, Maryland 21202
Attention: James E. Baker, Jr.
Facsimile No.: (410) 230-3801
 
   
If to Pirate Capital
and the Jolly Roger
Funds:
  Pirate Capital LLC
200 Connecticut Avenue, 4th Floor
Norwalk, CT 06854
Attention: Christopher Kelly, Esq.
Facsimile No. (203) 854-5841
 
   
With a copy to:
  Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Marc Weingarten, Esq.
Facsimile No.: (212) 593-5955

or to such other address as each party may designate for itself by notice given
in accordance with this Section.

8. Interpretation. No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or dictated such provision. Each party hereto
acknowledges that it has had the benefit of legal counsel of its own choice and
has been afforded an opportunity to review this Agreement with its legal counsel
and that this Agreement shall be construed as if jointly drafted by the parties.
Any breach by or nonperformance of any provision of this Agreement that calls
for action to be taken by the Board shall constitute a breach of this Agreement
by the Company. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein. Unless the context of this Agreement otherwise requires, as used herein:
(i) words of any gender shall be deemed to include each other gender; (ii) words
using the singular or plural number shall also include the plural or singular
number, respectively; (iii) the words “hereof”, “herein” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement; (iv) the word “including” and words of
similar import mean “including, without limitation”; (v) “or” is not exclusive;
and (vi) provisions apply to successive events and transactions.

9. Injunctive Relief. Each of Pirate Capital, on the one hand, and the Company,
on the other, acknowledges that a party will suffer irreparable harm if any
other party breaches this Agreement. Accordingly, a non-breaching party shall be
entitled, in addition to any other rights and remedies that it may have, at law
or at equity, to an injunction, without the posting of a bond or other security,
enjoining or restraining any other party from any violation of this Agreement.
Each party hereby consents to the other parties’ right to the issuance of such
injunction.

[Signature page follows]

1

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on the
date hereof by the signatories set forth below.

          THE ALLIED DEFENSE GROUP, INC.

By:
    —  

J. H. Binford Peay, III,

             Chairman of the Board

By:
    —  

John J. Marcello,
President and Chief Executive Officer

 
PIRATE CAPITAL LLC
By: _____________________________ Thomas R. Hudson Jr. Managing Member
JOLLY ROGER FUND LP
By: Pirate Capital LLC, its general partner By: _____________________________
Thomas R. Hudson Jr. Managing Member
JOLLY ROGER OFFSHORE FUND LTD
By: Pirate Capital LLC, its investment advisor By: _____________________________
Thomas R. Hudson Jr. Managing Member

2